DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-20 have been renumbered as claims 13-19 respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Evancha et al. (US 2019/0111318 A1 – hereinafter Evancha).
Regarding claim 1, Evancha discloses a method comprising: generating media data using a recording device to record an instructor conducting a workout session while using a fitness apparatus ([0041] - capturing audio content, video content, and/or other content corresponding to an exercise class being performed by one or more instructors); sending, by a computing device, and based at least in part on a predetermined sequence of output parameters, commands to the fitness apparatus for controlling aspects of output provided by the fitness apparatus over a duration of the workout session ([0045] – sending commands to the fitness apparatus, based on a predetermined sequence of output parameters as further described in at least [0050], [0052], [0059]-[0062], [0104], to adjust parameters of an exercise machine e.g., an incline of the deck , a speed of the belt, a pedal cadence of a stationary bicycle, a braking force or resistance of the stationary bicycle, etc.); receiving, by the computing device, user input for adjusting an intensity of the output provided by the fitness apparatus at one or more times during the workout session ([0046]; [0058]-[0059]; [0064]-[0065] – receiving user verbal commands or inputs via an interface for adjusting an intensity of the output provided by the fitness apparatus, e.g. adjusting speed of the belt); generating, by the computing device, and based at least in part on the predetermined sequence of output parameters and on the user input, command data specifying: operations ([0045] – generating for information specifying the command based on the predetermined sequence of output parameters, i.e. a sequence of output parameters of the fitness apparatus issued by the user, e.g. via verbal commands to control the incline of the deck, the speed of the belt, a pedal cadence of a stationary bicycle, and a braking force or resistance of the stationary bicycle, etc. as further described in at least [0104], the sequence of output parameters can also be predetermined using the user’s profile as further described in at least [0059]-[0062]); and timestamps within the media data at which the operations are to be performed during playback of the media ([0045]; [0076] – generating a timestamp associated with the command e.g., a timestamp in the video content and/or the audio content corresponding to the command); and sending the media data and the command data over a network ([0046] - sending transcoded data with commands embedded into the video at a desired location as described in [0045] through the network to remote users).
Regarding claim 4, Evancha also discloses the sending of the media data and the command data over the network comprises uploading the media data and the command data to a remote system over the network ([0046]).
Regarding claim 5, Evancha also discloses accessing, by the computing device, a user profile of the instructor; and determining, based at least in part on the user profile of the instructor, a starting intensity value at which the output is to be provided by the fitness apparatus, wherein at least one aspect of the aspects of the output comprise initiation of the output at an intensity level corresponding to the starting intensity value ([0059]; [0061]; [0099]; [0109] – a starting intensity specified in the profile).
Regarding claim 6, Evancha also discloses the operations of the command data are indicative of a first sequence of intensity values that represent an intensity profile of the instructor, the intensity profile indicating intensity level adjustments for the output provided by the fitness apparatus over the duration of the workout session, the intensity level adjustments including adjustments based on the user input received by the computing device ([0059]; [0061]; [0099]; [0109] – updating profile via touch inputs).
Claim 8 is rejected for the same reason as discussed in claim 1 above in view of Evancha also disclosing a system comprising: a recording device ([0044] – one or more cameras); a processor ([0030] – one or more processors); and memory storing computer-executable instructions that, when executed by the processor, cause the system to perform the recited operations ([0030] – a memory or a hard drive with programs).
Regarding claim 11, Evancha also discloses the command data is generated as at least one of a JavaScript Object Notation (JSON) file, an Extensible Markup Language (XML) file, a YAML Ain't Markup Language (YAML) file, a comma-separated values (CSV) file, a plain text file, or an array data structure ([0090] – at least a plain text file, e.g. the one or more executable controls generated at 608 may comprise data files, text files …).
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Claim 13 (renumbered from claim 14) is rejected for the same reason as discussed in claim 6 above.
Claim 14 (renumbered from claim 15) is rejected for the same reason as discussed in claim 1 above in view of Evancha also disclosing one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause performance of the recited acts ([0030] – a memory or a hard drive with programs to be executed by one or more processors).
Regarding claim 15 (renumbered claim 16), Evancha also discloses the media data is sent over the network as a live stream of the media data ([0041] – a live stream) that includes: a video data stream corresponding to video content that represents, at least in part, the instructor demonstrating exercises ([0041]); and an ([0045] – audio captured by a microphone which is instructor’s verbal commands), wherein the timestamps are included in at least one of the video data stream or the audio data stream of the live stream of the media data ([0045] – at least a timestamp in the video content and/or the audio content corresponding to the command).
Regarding claim 16 (renumbered from claim 17), Evancha also discloses receiving, by a computing device, user input for adjusting an intensity of output provided by the fitness apparatus at one or more times during the workout session ([0046]; [0058]-[0059]; [0064]-[0065] – receiving user verbal commands or inputs via an interface for adjusting an intensity of the output provided by the fitness apparatus, e.g. adjusting speed of the belt); and sending a live stream of second command data over the network, the second command data corresponding to adjustments of the intensity of the output ([0046] - sending transcoded data with commands embedded into the video at a desired location as described in [0045] through the network to remote users).
Regarding claim 17 (renumbered from claim 18), Evancha also discloses the operations specified in the command data include operations for controlling aspects of fitness apparatus output over a duration of the workout session ([0045] – generating for information specifying the command for controlling output parameters of the fitness apparatus issued by the user, e.g. via verbal commands to control the incline of the deck, the speed of the belt, a pedal cadence of a stationary bicycle, and a braking force or resistance of the stationary bicycle, etc. as further described in at least [0104], the parameters can also be predetermined using the user’s profile as further described in at least [0059]-[0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evancha as applied to claims 1, 4-6, 8, and 11-17 above, and further in view of Stanfield et al. (US 2016/0317383 A1 – hereinafter Stanfield).
Regarding claim 2, see the teachings of Evancha as discussed in claim 1 above. However, Evancha does not disclose the fitness apparatus comprises an electrical muscle stimulation (EMS) suit; and the output provided by the fitness apparatus comprises an electrical impulse delivered via an electrode of the EMS suit.
Stanfield discloses a fitness apparatus comprises an electrical muscle stimulation (EMS) suit (Fig. 13A); and the output provided by the fitness apparatus comprises an electrical impulse delivered via an electrode of the EMS suit ([0076]-[0077]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Stanfield into the method taught by Evancha to apply the method to various types of fitness apparatus, including an EMS to enhance the utility of the method.
([0076]-[0077]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Stanfield into the method proposed in claim 2 because electrical impulses can be used to provide therapeutic benefits to users such as pain relief, and improving blood flow in those with poor circulation, etc. (Stanfield: [0006]).
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 10 is rejected for the same reason as discussed in claim 3 above.
Claim 18 (renumbered from claim 19) is rejected for the same reason as discussed in claim 2 above.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evancha as applied to claims 1, 4-6, 8, and 11-17 above, and further in view of Glass et al. (US 2010/0041000 A1 – hereinafter Glass).
Regarding claim 7, see the teachings of Evancha as discussed in claim 1 above. However, Evancha does not disclose outputting a script of the workout session on a teleprompter while the instructor is conducting the workout session using the fitness apparatus.
Glass discloses outputting a script of the workout session on a teleprompter while an instructor is conducting a workout session using a fitness apparatus (Fig. 1; Fig. 2 – teleprompter 110).

Claim 19 (renumbered from claim 20) is rejected for the same reason as discussed in claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HUNG Q DANG/Primary Examiner, Art Unit 2484